             Case 1:21-cv-00418-RBW Document 14 Filed 04/30/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
_____________________________________
                                      )
ROBERT B. BERGDAHL,                   )
                                      )
            Plaintiff,                )
                                      )
      v.                              )   Civil Action No. 1:21-CV-00418 (RBW)
                                      )
UNITES STATES,                        )
                                      )
            Defendant.                )
                                      )


                          JOINT STATEMENT REQUESTING
                  A BRIEFING SCHEDULE ON DISPOSITIVE MOTIONS
                    AND MOTION TO EXTEND DEADLINE FOR THE
               DEFENDANT’S RESPONSE TO THE AMENDED COMPLAINT

         In this action, the plaintiff challenges the constitutionality of his conviction by a general

court-martial. Anticipating that this case can be resolved on dispositive motions, and consistent

with paragraph 7(b)(2) of this Court’s General Order for Civil Cases,1 the parties respectfully

request that the Court extend the deadline for the defendant’s response to the Amended

Complaint, and set the schedule proposed herein for briefing on cross-motions by the parties.

         Currently, the defendant’s response to the Amended Complaint is due on May 3, 2021.

Due to the substantial volume of the underlying record at issue in this collateral challenge—

approximately fifteen thousand pages—and the importance of the constitutional issues raised,

additional time is needed for defendant to respond to the Amended Complaint. For the same

reasons—the volume of the record, and the importance of the issues raised—the parties



         1
          As a challenge to a criminal conviction or sentence, the instant case is exempt from the duty to confer
under Local Civil Rule 16.3(b). See Local Civil Rule 16.3(b)(3).
         Case 1:21-cv-00418-RBW Document 14 Filed 04/30/21 Page 2 of 3




respectfully request that the Court enter the following briefing schedule allowing for additional

time, beyond that contemplated by the local rules, for their respective submissions:

       Defendant’s dispositive motion                        August 2, 2021

       Plaintiff’s opposition and
       cross-motion for summary judgment                     November 1, 2021

       Defendant’s opposition and reply in support
       of its dispositive motion                             January 31, 2022

       Plaintiff’s reply in support of his
       cross-motion for summary judgment                     March 2, 2022

       Additionally, consistent with paragraph 7(b)(2) of this Court’s General Order for Civil

Cases, the parties note that they anticipate an appearance before the Court to present oral

argument will be necessary prior to the resolution of their cross-motions.




Dated: April 30, 2021                 Respectfully submitted,


                                      BRIAN M. BOYNTON
                                      Acting Assistant Attorney General

                                      ANTHONY J. COPPOLINO
                                      Deputy Branch Director



                                       /s/ Julia A. Heiman
                                      JULIA A. HEIMAN (D.C. Bar No. 986228)
                                      Senior Counsel
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L Street, N.W.
                                      Washington, D.C. 20530
                                      Tel: (202) 616-8480
                                      Fax: (202) 616-8470

                                              -2-
Case 1:21-cv-00418-RBW Document 14 Filed 04/30/21 Page 3 of 3




                     Email: julia.heiman@usdoj.gov
                     Attorneys for Defendant



                      /s/ Eugene R. Fidell
                     EUGENE R. FIDELL
                     D.C. Bar No. 112003
                     Feldesman Tucker Leifer Fidell LLP
                     1129 20th St., N.W., Suite 400
                     Washington, DC 20036
                     (202) 256-8675 (mobile)
                     efidell@feldesmantucker.com




                           -3-
